Citation Nr: 1317171	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for herpes genitalis. 

2.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected herpes genitalis and/or ulcerative colitis. 

3.  Entitlement to service connection for arthritis, including as secondary to service-connected herpes genitalis and/or ulcerative colitis.  

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to October 1986, for which he received an Honorable discharge.  He subsequently had active service from November 1987 to November 1989, for which he received a discharge "Under Other Than Honorable Conditions." 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Original jurisdiction in this case now resides with the RO in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Montgomery RO in August 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2008, the Board denied the Veteran's increased rating claim for herpes, as well as his service-connection claims for ulcerative colitis, diabetes mellitus, arthritis, and Cushing's syndrome.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (the Court), which in January 2011, issued a Memorandum Decision vacating the Board's decision.  The Veteran's claims folder was returned to the Board for additional appellate review and for action in compliance with the January 2011 Memorandum Decision. 

As to the issues currently before the Board, in November 2011, the Board remanded this claim for additional development.  While the claim was in Remand status, the RO granted service connection for ulcerative colitis and for Cushing's syndrome.  Thus those issues are no longer on appeal.  Also, a private examiner has expressed that the Veteran is unemployable due to his service-connected disabilities.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the issue of TDIU has been reasonably raised in the record.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.  Thus the issues currently before the Board are noted on the first page of this decision.  

The issues of entitlement to a TDIU and entitlement to service connection for diabetes mellitus, and for arthritis, both including as secondary to service-connected herpes genitalis and/or ulcerative colitis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Genital herpes does not affect 5 to 20 percent of the entire body or 5 to 20 percent of exposed areas.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of less than six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable rating for genital herpes have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes 7806, 7820 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in April 2004.  That letter did not fully comply with the notice requirements noted in Vasquez.  However, the Federal Circuit Court noted in Vasquez-Flores, that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board is satisfied that the RO provided notice as to the increased rating claim.  

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA has obtained treatment records, assisted the appellant in obtaining evidence, and afforded the appellant examinations.   All known and available records relevant to the issue decided below have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  He has been granted a hearing in support of his claim at the RO and another before the Board When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate for making a determination in this case.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2012).  

Pertinent Law and Regulations 

The Veteran is seeking an increased compensable disability rating for his service-connected herpes. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208   (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of a rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Service connection for herpes, rated as noncompensable, has been in effect since April 1968.  The Veteran's genital herpes has been evaluated under Diagnostic Code 7806.  In this case, Diagnostic Code 7806 is used to evaluate dermatitis or eczema. The rating criteria provide for evaluation based upon the frequency and effectiveness of treatment.  See 38 C.F.R. § 4.116 (2012). 

As this condition involves the skin and/or scarring of the affected area, the Board finds will discuss other Codes that are potentially applicable.  Diagnostic Code (DC) 7820 directs evaluations to be assigned under the rating schedule for the skin (7800-7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7820. 

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008. 

Diagnostic Code 7800 pertains to disfiguring scars of the head, face, or neck and is thus not applicable here.  Diagnostic Code 7801 pertains to scars other than on the head, face, or neck that are deep or that cause limited motion.  A 10 percent evaluation is assigned for an area or areas exceeding 6 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches; a 30 percent evaluation is assigned for an area or areas exceeding 72 square inches; and a 40 percent evaluation is assigned for an area or areas exceeding 144 square inches. 

Diagnostic Code 7802 provides for a 10 percent evaluation for scars, other than the head, face, or neck that are superficial, do not cause limited motion and have an area or areas of 144 square inches or greater. Diagnostic Code 7803 provides for a 10 percent evaluation for unstable, superficial scars. Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is superficial and painful. 

Diagnostic Code 7805 provides that scars be evaluated on the basis of any related limitation of function of the body part that they affect. 

Diagnostic Code 7806 pertains to dermatitis or eczema.  A noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

The Evidence

VA outpatient treatment records show that the Veteran was treated in 2003 and 2004 for skin complaints.  In April 2003 he was seen for tinea pedis.  In November 2003, diabetic skin ulcers were found.  In April and May 2004 he was seen for multiple skin lesions.  In April 2004 he was noted to have several round ulcers of the right leg, diagnosed as probably due to ulcerative colitis.  When he was discharged from a VA hospitalization in April 2004, the discharge diagnosis was status post cellulitis of bilateral lower extremities with ulcerative lesions from ulcerative colitis.  

When the Veteran was examined by VA in August 2004, he reported that his genital herpes was intermittently recurrent.  He reported having no treatment at that time, although he had been taking medication in the past.  He was noted to have skin lesions over his lower extremities from the thigh to the ankles bilaterally.  On examination, there was no presentation of any lesions.  Examination of the inner thighs and lower extremities showed erythematous, excoriated, hyperpigmented lesions which were more prominent of the lower extremities, bilaterally.  The pertinent diagnosis was skin lesions, lower extremities of unclear diagnosis extending up to 20 percent total and exposed body surface. 

In January 2005, the Veteran was noted to have a herpes lesion on the penis and that he needed acyclovir. 

In July 2005, the Veteran was seen in the podiatry clinic.  It was noted that the Veteran had ulcerative colitis and was now off steroids.  The examiner stated that the Veteran had had a flare-up of his right leg ulcerations.  Observation showed lower right lateral leg active skin lesions, appearance of violaceous border, raised erythematous center, no opening and about 1.5 cm. across.  The assessment was pyoderma gangreneosum, multiple sites, right leg, autoimmune etiology, related to ulcerative colitis.  

In October 2007 the Veteran was accorded a VA examination.  During the examination he was "nonspecific" about his herpes outbreaks, but reported "multiple outbreaks per year."  He described the outbreaks as consisting of "a blistering dermatitis with a pain that is a 10 on the pain scale particularly to the penile shaft."  He also reported problems with intermittent fever, and said that his outbreaks were precipitated by stress.  Physical examination found no testicular tenderness; no evidence of dermatitis; no evidence of vesicular lesions consistent with herpes; and no scarring.  Diagnosis was herpes genitalis. 

A VA outpatient record shows that in January 2011, the Veteran was seen for medications.  He reported that he had an outbreak of genital herpes two weeks prior and that he has outbreaks once every four weeks.  It was noted that he reported a lesion on the rectum and the examiner stated that none was seen.  Valtrex was prescribed.  

The Veteran was examined by VA in January 2012.  Herpes was diagnosed.  The Veteran stated that he has outbreaks on the genitalia and other places on the body.  He stated his outbreaks are random with no pattern.  He currently had no outbreaks.  It was noted that he has not been treated with oral or topical medications in the past 12 months and has not had any treatment for herpes within the past twelve months.  Examination showed dermatitis with no total body area and no exposed area.  It was noted that the disorder did not impact on his ability to work.  

While the Veteran does have a diagnosis of herpes genitalis, and reports recurrent outbreaks of symptoms during the year, there is no evidence that this disability encompasses at least 5 percent of the entire body, or at least 5 percent of the exposed affected areas.  It also does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Codes 7820, 7806 (as in effect beginning August 30, 2002).  Moreover, VA and private treatment records dated within the appeal period (38 C.F.R. § 3.400) reflect no treatment for herpes simplex.  While the Veteran has been found to have multiple skin lesions particularly to the lower extremities, theses lesions have not been noted to be from the herpes virus but rather from the ulcerative colitis.  He has also been diagnosed with diabetic skin ulcers and tinea pedis.  And when he was examined by VA in August 2004, the skin lesions on the lower extremities were found to be of unclear diagnosis.  The criteria for a compensable rating for herpes genitalis are thus not met.  Based on the evidence of record a compensable rating for herpes simplex is not warranted at any time during the appeal period. 

In reaching this conclusion the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  There is no evidence of tender, painful, ulcerating scars of at least six square inches, so evaluation under the scar provisions of Diagnostic Codes 7801-7805 is not warranted.  38 C.F.R. § 4.118 (2001, 2008).  He does not have Leishmaniasis, Discoid lupus erythematosus, Tuberculosis luposa, Dermatophytosis, Psoriasis, a Bullous disorder, or Exfoliative dermatitis, so evaluation under Diagnostic Codes 7807-7817 (as in effect throughout the appeal period) is not warranted.  Id.  He also does not have neoplasms, a collagen-vascular disease, a disease of keratinization, a papulosquamous disorder, Urticaria, Vasculitis, multiforme Erythema, acne, Chloracne, alopecia, Hyperhidrosis, melanoma, scarring alopecia, or Vitiligo, so evaluation under Diagnostic Codes 7818-7819, 7822-7833 is not warranted.  38 CFR 4.118 (as in effect beginning August 30, 2002).  

There is no evidence that there is scarring that is deep or causes limited motion, exceeds 6 square inches, has an area or areas of 144 square inches or greater, is unstable, painful or limit function of the body part that they affect.  It is noted that the Veteran reported painful lesions during an outbreak; the residual scarring is not described as painful.  The present disability is adequately evaluated under the criteria of diagnostic code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Diagnostic Code 7806 specifically states that a noncompensable rating is in order when no more than topical therapy is required during the past 12-month period.  Furthermore, the Veteran's herpes does not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period which would warrant a 10 percent disability rating.  Thus, a compensable rating is not warranted.  As noted, the application of the alternative rating criteria for scars or for disfigurement would not yield a higher rating. 

The Board has considered staged ratings, but concludes that they are not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with his disorder are more disabling.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the appellant asserts that his service-connected disability is more severely disabling, the Board observes that the findings on VA clinical examinations do not demonstrate more significant symptomatology evidencing more severe disability in this regard.  Further, the Veteran has been diagnosed with other skin disorders as well as his service-connected herpes.  Additionally the Veteran has given inconsistent information regarding his outbreaks-in October 2007 he stated the outbreaks as multiple per year; in January 2011 he stated outbreaks were once every four weeks; and in January 2012, he reported outbreaks were random with no pattern.  The Board concludes that the observation of a skilled professional is more probative than his lay statements.  In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. See Massey, 7 Vet. App. at 208.  
 
Finally, in reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected genital herpes under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra. 


ORDER

Entitlement to a compensable evaluation for herpes genitalis is denied.  


REMAND

The Veteran is seeking service connection for diabetes mellitus, including as secondary to service-connected herpes genitalis and/or ulcerative colitis and service connection for arthritis, including as secondary to service-connected herpes genitalis and/or ulcerative colitis.  He is service-connected for herpes genitalis and as noted above has been recently service-connected for ulcerative colitis.  He has also been diagnosed with arthritis and with diabetes mellitus.  

The record shows that the Veteran was examined by VA in January 2012.  The examiner, a nurse practitioner, did not offer an opinion as to the etiology of the diagnosed diabetes mellitus and its relationship, if any, to herpes genitalis or to ulcerative colitis.  Additionally the examiner stated that the arthritis is not due to the medications for herpes and ulcerative colitis.  The rationale found insufficient literature to support the claim.  Subsequently a VA examiner has stated that the Veteran developed complications from long term steroid use including diabetes mellitus and arthritis.  No rationale was provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the evidence is not sufficient to make determinations on these issues, and that an examination with an addendum opinion is necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  A VA examiner stated in March 2012 that the Veteran was unable to have gainful employment due to his multiple medical conditions.  Among the conditions mentioned were genital herpes, ulcerative colitis and Cushing Syndrome.  Additionally a VA examiner stated in April 2006 that the Veteran was unable to engage in gainful employment.  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to service-connected disability more nearly approximate the criteria for a total rating based on unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.  

2.  Have the Veteran examined by a VA physician who has not previously examined him.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed arthritis and his diagnosed diabetes are related to his military service.  The examiner should also opine as to whether the disorders are due to or aggravated by the service connect herpes genitalis, the service connected ulcerative colitis, or the medications prescribed for herpes genitalis or ulcerative colitis.  The examiner must consider the findings of the clinical examination, a review of the evidence of record, and the Veteran's statements.  The examiner should note the March 2012 statement from a VA physician as well as the treatise evidence supplied by the Veteran.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  The RO must adjudicate the issue of a TDIU to include performing any additional development necessary.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


